11/29/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0626


                                          DA 22-0626
                                                                             RUED
 JAMES WILLIAM WALKER,                                                        NOV 2 8 2022
                                                                           Bowen Greenwood
              Petitioner and Appellant,                                  Clerk of Supreme Court
                                                                            State of Montana


       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Self-represented Appellant James William Walker has filed a petition for rehearing
of his motion for appointment of counsel, which this Court denied in a November 9, 2022
Order. We explained at that time that Walker was not entitled to counsel because the
Gallatin County District Court's October 25, 2022 Order dismissed his request for
postconviction relief. Walker was sentenced in 2017.
       "Absent clearly demonstrated exceptional circumstances, the supreme court will not
grant petitions for rehearing of its orders disposing of motions or petitions for extraordinary
writs." M. R. App. P. 20(1)(d).
       Walker contends that this Court and the District Court have erred. He states that,
pursuant to United States v. Morgan, 346 U.S. 502, 74 S. Ct. 247 (1954), authority exists
for "his Motion in the Nature of Writ of Error Coram Nobis, and [petitions] this Court to
rehear said Motion for appointment of legal counsel."
       Walker is mistaken because no such authority exists. Since October 1, 2011, coram
nobis is no longer available as a remedy for postconviction relief. The Montana Legislature
consolidated common law statutory remedies to challenge a sentence, conviction, or illegal
incarceration under Title 46, Chapter 21, for postconviction proceedings. In re McNair,
189 Mont. 321, 323, 615 P.2d 916, 917 (1980); State v. Barrack, 267 Mont. 154, 159-60,
882 P.2d. 1028, 1031 (1994). Various bills and writs, including the writ of coram nobis,
were abolished from Montana jurisprudence by M. R. Civ. P. 60(e). His reference to
United States v. Morgan does not apply now in a state court; morevoer, the dissent in the
1954 decision pointed out that the writ had been abolished by Rule 60(b) of the Federal
Rules of Civil Procedure. Morgan, 346 U.S. at 513, 74 S. Ct. at 253.
        Walker is not entitled to appointment of counsel, and he is not entitled to rehearing.
Therefore,
      IT IS ORDERED that Walker's Petition for Rehearing is DENIED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to James William Walker personally.

                                          Z.-0Q For the Court,
                         Jaw.,
      crkw
                                                                 Chief Justice